BICE, C. J.
Tbe Code makes provision for tbe support of prisoners confined in jail; but we have not been able to find any law, which fixes a liability on tbe county *131for medical attention, drugs, or medicines, furnished to any such, prisoner, not at the request of the county, or of the court of county commissioners, but at the request of the sheriff or jailor. The county cannot be coerced to pay for such medical attention, drugs or medicines.— Van Eppes v. The Comm’rs’ Court of Mobile, 25 Ala. 460.
It is argued, that the county ought by all means to be held liable for the medical services rendered to the slave Rich, who was confined upon the charge of the murder of his master, because the services were necessary to his life and health, and because the relations of his late master refused to procure medical aid for him. It is a sufficient answer to that argument, to say that there is no law which creates a liability against the county, out of. the facts stated. But it does not follow that no person or estate is liable for the services rendered to the slave. • The late master of the slave being dead, his representative must be regarded as his master. And- it is well settled in this State, that the master cannot “absolve himself from the obligation he is under to the slave, and to the community,” to provide for his necessary wants in sickness, whilst confined under a criminal charge. — Gibson v. Andrews, 4 Ala. 66.
There is no error in the charge of the court below, and its judgment must be affirmed.